 

   

  

Case 3:17-cv-02443-M-BN Document 27 Filed 01/07/1

   
   
     
   

TS. DISTR
NORTHERN DISTRICT OF TEXAS

ED
Justin Glenn Reynolds #01989613

Havins Unit

| CLERK, USS. DISTRICT COURT

500 FM 45 East

Brownwood, TX 76801

TO WHOM IT MAY CONCERN:
This is notification of my change of address from the above location to my current address:

706 FM 2859, Corsicana, TX 75109. Please update your records to reflect this address change as
indicated above.

This is in regard to: Case No. 3:17-cv-2443-M-BN.

Thank you for your prompt attention to this matter.

Respectfully,

Justin Glenn Reynolds

ZS a

Dated: 12/18/2018
Case 3:17-cv-02443-M-BN Document 27 Filed 01/07/19 Page2of2 PagelD 1501

UP aot TUM yepeeotaffeceg eG ta EE ofa lefet tly Lf Sere

COO/ - Chez AL Seq

OC Vi! woes | Qasawiwey) 90] |
AIT AMO / 83 W™EC
wee) PRY “SIN

 

 

[ b O1se Ay P07 IED
Bsay Wd 404
LIIGAhfl SpievAay, wisag.

2 EE £ Sar eh,
cline & 1S

 
